DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The sole purpose of this office action is to ensure that the full consideration of the IDS of 1/3/2019, previously placed in the record as considered via 1449 of 1/11/2019, is clear by including the “all references considered except where lined through” statement. All other matters are in accordance with the Notice of Allowance of 1/6/2022.
Allowable Subject Matter
Claims 1-19 and 28-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  see Patent Board Decision of 9/15/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763